         Case 1:21-cv-01247-JEB Document 1 Filed 05/06/21 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


ENERGY POLICY ADVOCATES                            )
170 S. Lincoln Street                              )
Suite 150                                          )
Spokane, WA 99201                                  )
                      Plaintiff,                   )
       v.                                          )       Civil Case No. 21 - 1247
                                                   )
UNITED STATES DEPARTMENT                           )
 OF THE INTERIOR                                   )
1849 C Street ,N.W.                                )
Washington, D.C. 20240                             )
                                                   )
              Defendant.                           )

          COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

Plaintiff ENERGY POLICY ADVOCATES for its complaint against Defendant UNITED

STATES DEPARTMENT OF THE INTERIOR, alleges as follows:

   1. This is an action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, et seq.

      for declaratory and injunctive relief, seeking immediate processing and release of agency

      records responsive to Plaintiff’s request following the unlawful denial of expedited

      processing by the defendant, its improper denial of fee waiver, and the agency’s

      inscrutable decision to classify a nonprofit organization as a commercial requester.

                                          PARTIES

   2. Plaintiff Energy Policy Advocates (“EPA”) is a non-profit organization incorporated in the

      State of Washington and dedicated to transparency and open government. Energy Policy

      Advocates uses state and federal open records law to inform the public on the operations of

      government including private influences on government policymaking and other actions.
      Case 1:21-cv-01247-JEB Document 1 Filed 05/06/21 Page 2 of 8




3. Defendant United States Department of the Interior (“DoI” or “the Department”) is a

   federal agency within the meaning of FOIA, 5 U.S.C. § 552(f)(1). The Department has

   possession, custody, and control of records responsive to Plaintiff’s FOIA request.

                              JURISDICTION AND VENUE

4. This Court has jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B) and 552(a)(6)(E)(iii) and 28

   U.S.C. § 1331.

5. This Court has jurisdiction pursuant to 5. U.S.C. § 552(a)(6)(E)(iii) to review an agency’s

   denial of an expedited processing request.

6. Venue is proper in this Court under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

                ENERGY POLICY ADVOCATES’ FOIA REQUEST

7. Plaintiff submitted the FOIA request to Defendant via the FOIAOnline service on May 3,

   2021. The FOIA request sought all memoranda or documents produced or received by

   employees within the Department of the Interior’s Departmental Ethics Office pertaining

   or relating to Senior Counselor to the Secretary Elizabeth Klein as well as expedited

   processing of the request, citing to FOIA, Department regulations, and the facts of this

   matter as set forth and referenced elsewhere herein.

8. Ms. Klein, a one-time candidate for Deputy Secretary of the Interior whose

   nominationwas withdrawn by the White House, was quietly announced last month as

   having been made Senior Counselor to the Secretary. See, e.g., Juliet Eilperin and Joshua

   Partlow, “White House pulls nominee for Interior’s No. 2 post after opposition from

   centrists,” Washington Post, May 23, 2021, https://www.washingtonpost.com/climate-

   environment/2021/03/23/interior-klein-murkowski/).
      Case 1:21-cv-01247-JEB Document 1 Filed 05/06/21 Page 3 of 8




9. Due to real and/or potential conflicts as affirmed in public records related to Ms. Klein’s

   prior employment with the New York University School of Law’s State Energy and

   Environmental Impact Center, where Ms. Klein was an attorney representing at least

   seventeen states and the District of Columbia (including on “particular matters” adverse

   to the Department), the Defendant’s ethics/recusal memoranda and documents likely in

   the possession of the Ethics Office in the Office of the Solicitor are of tremendous public

   importance.

10. The memoranda and documents responsive to the request at issue here inherently must

   reveal either a lack of disclosure about Ms. Klein’s previous legal work (and therefore

   lack of required approval), or a disclosure and approval (with substantial restrictions) of

   conflicts so numerous as to render Ms. Klein incapable of participating on a broad array

   of matters for which the taxpayer presumably is paying for service, and about which the

   taxpayer deserves to know without further delay.

11. Defendant received the request May 3, 2021 and on the same day assigned it tracking

   number DOI-SOL-2021-003887.

12. On May 5, 2021, Defendant denied Plaintiff’s request for expedited processing and for a

   fee waiver. Inexplicably, Defendant also classified Plaintiff as a commercial requester

   despite its status as a nonprofit.

13. Plaintiff states on information and belief that Defendant rarely denies FOIA fee waiver

   requests.

14. Defendant has previously granted Plaintiff’s requests for fee waiver, and expressed no

   reason in the instant case for its sudden reversal of past practice.
      Case 1:21-cv-01247-JEB Document 1 Filed 05/06/21 Page 4 of 8




15. Plaintiff is a media outlet for FOIA’s purposes. The individual signatory on the request

   also expressly identified himself as a radio journalist.

16. As Plaintiff informed Defendant in the instant request, the Department and other federal

   agencies have acknowledged Plaintiff’s status as a media outlet (e.g., Securities &

   Exchange Commission Request No. 21-00769-FOIA; Department of the Interior Request

   No. DOI-OS-2021-003335).

           PLAINTIFF’S REQUEST MERITS EXPEDITED PROCESSING

17. The Department’s regulations provide for expedited treatment if the request involves a

   “compelling need” defined as “[][a]n urgency to inform the public about an actual or

   alleged Federal Government activity and the request is made by a person primarily

   engaged in disseminating information to the public.” 43 C.F.R. § 2.20(a)(2).

18. Department regulations further clarify “in most situations, a person primarily engaged in

   disseminating information will be a representative of the news media.” 43 C.F.R. §

   2.20(a)(2)(i).

19. Plaintiff’s FOIA request clearly and quite fulsomely stated the importance of the

   information as it relates to actual or alleged Federal Government activity related to a

   senior Department legal official and her ethical obligations, which have become

   increasingly urgent in light of the recent opposition to and decision to withdraw her

   consideration as an appointee to a position requiring United States Senate advice and

   consent, and judicial affirmation that she served as counsel to parties adverse to the

   Department including in numerous “particular matters.”

20. Among the key facts Plaintiff provided the Ethics Office are:

      the press release announcing Ms. Klein’s appointment made no mention of her
      recent employment as Deputy Director of the State Energy & Environmental Impact
          Case 1:21-cv-01247-JEB Document 1 Filed 05/06/21 Page 5 of 8




          Center at the New York University School of Law (the Center), which role carries
          significant ethics and disclosure obligations for Ms. Klein, and the Department.
          It is for that reason that this omission, whether inadvertent or deliberate, is troubling.

          The work performed by the Center and Ms. Klein for their various clients almost
          certainly means that Ms. Klein is prohibited from participating in any deliberation,
          decision or action pertaining to a substantial number of states, absent specific waivers
          by the Department of the Interior’s Ethics Office….

          As a result of EPA open-records litigation extending back several years, and other
          work now in the public domain, it is beyond dispute that Ms. Klein’s former employer
          had an attorney-client relationship with many states. The agreement was for
          representation specifically by Ms. Klein (as well as Special Advisor to President
          Biden, David Hayes).

          As described last month by the Maryland Court of Special Appeals, the Center
          provided “state Attorney General offices two types of support: a) direct legal
          assistance to state AGs on specific administrative, judicial or legislative matters
          involving clean energy, climate change, and environmental interests of regional and
          national significance” and b) the recruitment, hiring and compensation of NYU
          fellows. Government Accountability & Oversight, P.C. v. Brian Frosh, 24-C-19-
          001095, No. 2602, Md. App. (March 1, 2021).


          The multitude of States which retained the Center established an attorney-client
          relationship with Ms. Klein’s former employer. These agreements are also matters of
          public record. Therefore, Ms. Klein is necessarily recused from all particular matters
          involving specific parties in which these various client States are a party or represent a
          party, absent securing a specific waiver from the ethics designee.1


1
 Plaintiff cited to a recent judicial opinion and other records affirming Ms. Klein’s relationships
available at https://govoversight.org/wp-content/uploads/2021/04/MD-Ct-of-Appeals-2602s19-
GAO-PC-v.-Frosh.pdf, https://climatelitigationwatch.org/wp-
content/uploads/2021/04/Maryland-AG-Retainer-agreement.pdf,
https://climatelitigationwatch.org/wp-content/uploads/2020/11/NY-OAG-retainer-agreement-
application-for-Bloomberg-SAAGs-etc.pdf, https://climatelitigationwatch.org/wp-
          Case 1:21-cv-01247-JEB Document 1 Filed 05/06/21 Page 6 of 8




   21. There is an urgency to inform the public about the alleged government activity; namely,

      the potential that a senior Department official is operating in violation of regulations

      governing disclosure and approval of potential conflicts of interest or that the official is

      so restricted due to disclosed conflicts that decision-making within the Secretary’s Office

      is all but paralyzed with required efforts to work around such sweeping conflicts.

   22. Further, the requested information is “the type of information that has particular value

      that will be lost if not disseminated quickly[.]” 43 C.F.R. § 2.20(a)(2)(iii). Department

      regulations note that such information is typically “a breaking news story that concerns a

      matter of public exigency.” 43 C.F.R. § 2.20(a)(2)(iii).

   23. Ms. Klein’s prior employment and withdrawal from consideration for Senate-approved

      appointment have already elicited significant, national media attention and thus the

      information requested “concerns a matter of exigency.”

   24. Plaintiff’s FOIA request further stated Plaintiff’s known pattern of broadly disseminating

      information, including but not limited to through one of the country’s newspapers with

      the widest readership, as well as the Plaintiff’s Executive Director’s position as a radio

      journalist with his own program which broadcasts each weekday.

   25. Plaintiff has demonstrated a “compelling need” required for expedited processing and is

      entitled to expedited processing of this FOIA request.




content/uploads/2018/06/State-Impact-Center-Retainer-agreement-FINAL-DRAFT.docx,
https://climatelitigationwatch.org/wp-content/uploads/2021/04/WA-AGO-NYU-Center-
agreement.pdf.
       Case 1:21-cv-01247-JEB Document 1 Filed 05/06/21 Page 7 of 8




                                           Count I

Violation of FOIA, 5 U.S.C. § 552; Failure to Grant Request for Expedited Processing

26. Plaintiff restates and incorporates by reference each of the foregoing paragraphs as if

    fully set forth herein.

27. Plaintiff requested expedited processing pursuant to Defendant’s expedited processing

    regulations. 43 C.F.R. § 2.20.

28. Plaintiff established the unique and timely public interest in understanding the resolution

    of or unresolved problems with the Klein conflicts, disclosures, and restrictions as she

    serves in a senior, legal position advising the Secretary of the Interior.

29. Plaintiff established it is a media outlet for FOIA purposes, and that it is primarily

    engaged in dissemination of information, and that Defendant has recognized this fact.

30. FOIA provides that agencies must promulgate regulations providing for expedited

    processing of requests for records when “made by a person primarily engaged in

    disseminating information” and there is an “urgency to inform the public concerning

    actual or alleged Federal Government activity,” and “in other cases determined by the

    agency.” 5 U.S.C. §§ 552(a)(6)(E)(i), (v).

31. Defendant’s failure to grant expedited processing for Plaintiff’s FOIA request violates the

    FOIA.

32. FOIA further provides that “[a]gency action to deny or affirm denial of a request for

    expedited processing …shall be subject to judicial review[.]” 5 U.S.C. § 552(a)(6)(E)(iii).

33. There is no requirement that a requester first exhaust administrative remedies prior to

    seeking judicial review of a denial of expedited processing. See e.g., ACLU v. U.S. Dep’t
          Case 1:21-cv-01247-JEB Document 1 Filed 05/06/21 Page 8 of 8




       of Justice, 321 F.Supp.2d 24, 28 (D.D.C. 2004), Elec. Privacy Info. Ctr. V. Dep’t of

       Defense, 355 F.Supp.2d 98, 100 n.1 (D.D.C. 2004).

                                    PRAYER FOR RELIEF

   Energy Policy Advocates respectfully requests this Court:

       1. Assume jurisdiction in this matter, and maintain jurisdiction until the Defendant

           complies with FOIA and every order of this Court;

       2. Order Defendant to undertake expedited processing of this request, and complete its

           processing and response to the FOIA request consistent with 5 U.S.C. §§

           552(a)(6)(E), the Department’s own implementing regulations, and other applicable

           law;

       3. Order the Defendant, upon completion of expedited processing, to release to Plaintiff

           all responsive records, subject to any legitimate withholdings, at no cost;

       4. Award Plaintiff’s attorneys their fees and other litigation costs reasonably incurred

           pursuant to 5 U.S.C. § 552(a)(4)(E); and

       5. Grant such other relief as this Court deems just and proper.

Respectfully submitted this the 6th day of May, 2021,

                                             ENERGY POLICY ADVOCATES
                                             By Counsel:

                                             /s/Matthew D. Hardin
                                             Matthew D. Hardin, D.C. Bar No. 1032711
                                             Hardin Law Office
                                             1725 I Street NW, Suite 300
                                             Washington, DC 20006
                                             (202) 802-1948
                                             MatthewDHardin@protonmail.com
